THE COURT.
[1] The preliminary statement made in Hamilton A. Bauer etal. v. Lily M. Bauer et al., ante, p. 267 [256 P. 820], is applicable in all respects to the instant case. We therefore adopt the decision formerly rendered *Page 772 
in this case, which was vacated upon the order granting the petition for rehearing, as our decision in the instant case. It follows:
"This is an action on behalf of certain heirs and legatees of Emile Bauer, deceased, to recover to his estate certain stock of the Union Oil Company and Union Oil Associates which the plaintiffs allege was procured by Lily M. Bauer, one of the defendants, from Emile Bauer in his lifetime by fraud and undue influence. This case is identical in principle with the case ofHamilton A. Bauer et al. v. Lily M. Bauer et al., ante, p. 267 [256 P. 820]. On the authority of that case, therefore, the judgment in this case is affirmed."